Citation Nr: 1014377	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO. 08-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from September 1964 through 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Augusta, Maine. The St. Petersburg, Florida, RO is 
currently handling the Veteran's claim.


FINDINGS OF FACT

1. The Veteran has auditory thresholds of 40 decibels or 
greater at 500, 1000, 2000,  3000, and 4000 Hertz, and speech 
recognition of less than 94 percent, bilaterally.

2. Competent medical evidence shows that the Veteran's 
current bilateral hearing loss is as likely as not due to 
noise exposure during basic training and during his tour of 
duty in Vietnam.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are met. 
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303(a), 
3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for bilateral 
hearing loss. Generally, to establish service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). See also Pond v. West, 12 Vet. App. 341, 346 
(1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Under 38 C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

The Veteran was afforded a VA audiological evaluation in 
September 2007. At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
75
90
80
85
LEFT
45
80
85
80
90

Speech audiometry revealed speech recognition ability of 42 
percent, bilaterally

The Veteran does have auditory thresholds bilaterally at 500, 
1000, 2000, 3000 and 4000 Hertz that are 40 decibels or 
greater, as well as speech recognition ability less than 94 
percent in each ear. Thus, he has a current disability 
according to 
38 C.F.R. § 3.385. 

The Veteran contends that this current bilateral hearing loss 
initially manifested due to noise exposure during his active 
service. The Board notes that VA has conceded that the 
Veteran did experience in-service noise exposure. See 
September 2007 rating decision, granting service connection 
for tinnitus. The question remains whether the Veteran's 
current bilateral hearing loss is causally connected to this 
in-service noise exposure. The question of nexus has been 
addressed at the Veteran's hearing, as well as by his private 
physician and a VA examiner.

At his January 2010 Travel Board hearing, the Veteran 
reported that during his basic training for infantry he was 
exposed to noise through small weapons firing without hearing 
protection. See hearing transcript at pages 3-4. He also was 
near mortar fire during his tour of duty in Vietnam. Id. at 
page 5. And, during his entire tour in Vietnam, the Veteran 
lived next to a Howitzer Battery. Id. Again, VA concedes the 
Veteran's in-service noise exposure.

Following the Veteran's service, he started experiencing the 
effects of hearing loss, including difficulty with the volume 
level when watching television. Id. at page 6; also see 
February 2009 letter from the Veteran's ex-wife. The Veteran 
provided sworn testimony indicating that by 1971 he sought 
treatment for his hearing at Gallaudet College for the Deaf. 
See hearing transcript at pages 10-11. He reportedly was 
given hearing aids at that time. While the Board does not 
have the benefit of a review of these records, it is noted 
that at the time of the initial November 1989 evaluation by 
private audiologist, he was already wearing a hearing aid. He 
reported to the audiologist at that time that he had 
experienced hearing loss ever since his tour in Vietnam. The 
Board notes that this was some seventeen years prior to 
filing a claim for service connection. Thus, there is no 
reason to think that this statement is self-serving or made 
simply to support the claim. There is no reason to question 
the credibility of the statement or of the Veteran himself.

In February 2007, the same audiologist submitted a statement 
on the Veteran's behalf. She confirmed that the Veteran 
initially sought treatment from her in 1989 at the age of 48, 
and was already wearing hearing aids when he first sought 
treatment. While the audiologist reported that without an 
examination from before the Veteran's service or immediately 
after, "there is no way to definitely state that the hearing 
loss is caused by his military service," she went on to 
explain that "the configuration of the hearing loss at the 
time is consistent with a noise exposure pattern such as what 
one might be exposed to in the military."  Therefore, she 
stated, "it is more likely than not that the hearing loss 
was caused by [the Veteran's] military experiences.

The September 2007 VA audiologist also examined the Veteran, 
as well as his claims folder. The audiologist stated, 
"Normal hearing sensitivity in both ears was documented at 
separation from the military on 8/16/1967. Therefore, the 
Veteran's current bilateral hearing loss is not due to noise 
exposure during military service." The examiner did not 
explain the basis for this opinion other than to state that 
the Veteran's separation examination did not show hearing 
loss.  There is no discussion of the configuration of the 
Veteran's hearing loss, and no discussion of the private 
audiologist's opinion.  

Because there exists in the record credible hearing 
testimony, a credible lay statement, and a competent private 
audiologist opinion suggesting that the Veteran's hearing 
loss is of a type that can be associated with noise exposure, 
but one VA doctor that rules out a connection between the 
Veteran's hearing loss and active service, at the very least, 
the evidence is in relative equipoise in showing that the 
Veteran's bilateral hearing loss as likely as not originated 
from noise exposure in service. Thus, by extending the 
benefit of the doubt to the Veteran, this claim is granted. 
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A discussion addressing whether VA's duties to notify and 
assist the Veteran have been complied with in this case is 
not warranted. To the extent necessary, VA has fulfilled its 
duties to notify and to assist the Veteran in the development 
of this claim. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002). In light of the determination 
reached in this claim, no prejudice will result to the 
Veteran by the Board's consideration of this appeal at this 
time. Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).




ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


